— In a negligence action to recover damages for personal injuries, defendant third-party plaintiff Herman Schwabe, Inc. appeals from a judgment of the Supreme Court, Orange County (Ingrassia, J.), dated July 23,1981, which, after a jury trial, awarded plaintiff $900,000, to be recovered solely from the appellant. Judgment reversed, on the law, without costs or disbursements, and new trial granted only with respect to damages unless within 30 days after service upon the plaintiff of a copy of the order to be made hereon, with notice of entry, the plaintiff shall serve and file in the office of the clerk of the Supreme Court, Orange County, a written stipulation consenting to reduce the verdict in his favor to $600,000. In such event, the judgment, as so reduced and amended, is affirmed, without costs or disbursements. The verdict in favor of the plaintiff was excessive to the extent indicated. Thompson, J. P., Brown, Rubin and Boyers, JJ., concur.